ON MOTION FOR REHEARING.
We have considered appellants motion for rehearing in this cause and are of opinion it should be overruled. We have nothing to add to what has been said on the points decided. Appellants have, however, assailed the accuracy of a fact finding which for the sake of accuracy we take the trouble to correct. We stated in the main opinion that the land in controversy lay within five miles of the city of Houston and fronted on an improved public road. The land is in fact eight miles from the city of Houston. The error was immaterial and its correction does not affect the result.
Overruled. *Page 492